Mr. Justice Niehaus delivered the opinion of the court, 4. Intoxicating liquors, § 159*—when requested instruction as to intoxicating character of Seer should have 6een given. In a prosecution for the sale of intoxicating liquors in less quantities than one gallon, in violation of section 2 of the Dramshop Act (J. & A. If 4601), an instruction requested by the defendant as to the necessity of sufficient proof that beer sold was intoxicating, and not root or other nonintoxicating beer, should have been given.